      Case: 5:18-mc-00054-SL Doc #: 16 Filed: 10/24/18 1 of 1. PageID #: 181




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


FEDERAL TRADE COMMISSION,                     )        CASE NO. 5:18MC54
                                              )
               Petitioner,                    )        JUDGE SARA LIOI
                                              )        Magistrate Judge George J. Limbert
       v.                                     )
                                              )
FULLY ACCOUNTABLE, LLC,                       )        ORDER
                                              )
               Respondent.                    )


       On September 21, 2018, Petitioner Federal Trade Commission (“Petitioner”) filed a

status report indicating that it was reviewing materials produced by Respondent Fully

Accountable, LLC (“Respondent”), but had not yet determined whether Respondent had

complied with Petitioner’s civil investigative demand. ECF Dkt. #15. As of this date, Petitioner

has not informed the Court whether it believes Respondent has complied with the civil

investigative demand. Accordingly, Petitioner is ordered to file a status report by November 7,

2018, updating the Court on the status of this case.

       IT IS SO ORDERED.



Date: October 24, 2018                                     /s/George J. Limbert
                                                       GEORGE J. LIMBERT
                                                       United States Magistrate Judge
